Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement is made as of the 25th day of October 2012 by and
between Icahn Enterprises L.P., which has its offices at 767 Fifth Avenue, New
York, New York 10153 (the “Company” or “Employer”), and Daniel A. Ninivaggi,
residing at 100 West 57th Street, Apt. 6R, New York, NY, (“Employee” or “you”).
This Agreement supersedes all prior agreements between Employer and its
Affiliates, and Employee.

RECITALS:

 

The Employer and Employee are parties to an employment agreement dated as of
February 11, 2010 (such employment agreement collectively with the option
agreements in the form attached to that employment agreement and all Options (as
defined in the employment agreement) the “Prior Agreement”). The Employer and
Employee desires to terminate the Prior Agreement and to enter into this
Agreement.

 

In consideration of the premises, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the parties hereby
agree as follows:

 

1.           Termination of Prior Agreement.

 

(i)           Termination of Prior Agreement and Options. The Prior Agreement,
including without limitation, the Options and all rights and obligations of
Employee and Employer thereunder, or with respect to any of the foregoing,
whether or not previously vested (all of the foregoing the “Rights”), are hereby
terminated and shall be and hereby are, rendered null and void and are cancelled
shall have no further force or effect; provided that the foregoing shall not
affect Employee’s rights to indemnification with respect to his employment prior
to the date hereof.

 

(ii)           Representation Regarding Rights. Employee hereby represents,
warrants, covenants and agrees that: (v) at all times prior to the termination
of the Rights under Section 1 (i) above, he was the sole legal and beneficial
owner of the Rights free and clear of all liens, claims and encumbrances of any
kind or character; (w) he has not conveyed or transferred the Rights or any
interest therein; (x) the Options have not been exercised in whole or in part;
(y) he has no right or claim in any securities issued or to be issued by
Employer or any of its Affiliates; and (z) except for his rights expressly set
forth below in this Agreement, he has no right or claim to any compensation or
other fee or payment from Employer or any of its Affiliates.

 

2.           Employment.  Subject to the terms of this Agreement, Employer
hereby employs Employee to perform the duties for Employer consistent with those
provided under the Prior Agreement and Employee hereby accepts such employment.
Employee’s title shall be President and Chief Executive Officer of Employer,
President and Chief Executive Officer of Icahn Enterprises Holdings, L.P.
(“Holdings”) and President and Chief Executive Officer of Icahn Enterprises
G.P., Inc. (the “GP”).

 

 

 



So long as Employee remains employed by Employer and for a period of one year
thereafter (such one year period*, the "Additional Period") Employee agrees that
he:

 

(x)will not resign during the then current term as a director of any public
company on whose board he is serving at the request of Employer or its
Affiliates (but Employee will not be required to accept additional appointments
and election to such boards following the last day of his employment by
Employer); and    

(y)will resign from any board of directors within five (5) business days
following the request of Employer that he do so.

 

If during the Additional Period or thereafter, Employee continues as a director
of any public company, then he shall be entitled to retain any remuneration or
other property obtained as a result of such service regardless of the terms of
the policies of Employer.

 

Any remuneration or other property obtained as a result of acting as a board
member of a public company or similar position during the Term (as defined
herein) shall remain the property of the Employee if such retention is
consistent with the policies of Employer (which policies shall be applied to
Employee in a manner consistent with the application of such policy to other
employees of Employer or its Affiliates). If required by such policies (as so
applied to other employees of Employer or its Affiliates) such amounts will be
paid over to Employer or waived by Employee. Notwithstanding the foregoing,
Employee shall not be entitled to any such remuneration or property for serving
on the board of the GP or on the boards of any person of which the GP or its
Affiliates beneficially own, in the aggregate, voting securities that
constitutes at least 40% of the vote for directors of such person.

 

3.           Benefits.  During the Term Employee shall be entitled to an
aggregate of 22 days of paid time off annually (in addition to paid time off
accrued prior to date hereof) in accordance with the policies of Employer and
shall participate in all benefit programs and plans for which he is eligible,
which are made available to all executive employees of Employer.

 

4.           Term.  The term of employment under this Agreement shall commence
on the date hereof. Employee’s employment is AT WILL and may be terminated by
Employer at any time, for any reason or no reason, such termination to be
effective 45 days following written notice thereof by Employer to Employee. The
“Term” shall be the period beginning on the date hereof and ending on the last
day of the employment of Employee with Employer under this Agreement. Each
period of the Term beginning on November 1 and ending on the immediately
following October 31, is referred to herein as a “One Year Period”.

 

5.           Cash Compensation.  From the date hereof through October 31, 2012,
Employer agrees to pay to Employee and Employee agrees to accept a base salary
at a rate of $12,500.00 per week, to be earned and payable ratably every 2 weeks
. On October 31, 2012 Employee shall be paid a bonus of $542,666.

 

 



--------------------------------------------------------------------------------

* If such activity for a period of one year would interfere with a new
employment position of Employee after he ceases to be employed hereunder, and if
Employee’s new employer so certifies in writing to Employer, then at the request
of such new employer the Additional Period shall be reduced to six months from
the last day of employment of Employee hereunder.

 

2

 



Beginning on November 1, 2012, Employer agrees to pay to Employee and Employee
agrees to accept a base salary at the rate of $1.3 million per annum. Such base
salary shall be earned and payable ratably every two weeks (being approximately
$50,000.00 every two weeks).

 

Employee shall also be eligible to receive an annual bonus in an amount, if any,
to be determined by Employer in its sole and absolute discretion (any such
bonus, an “Annual Bonus”). Any Annual Bonus will be paid on or before the
December 31 immediately following the last day of each One Year Period, with the
first payment of any such bonus to be paid on or before December 31, 2013 in
respect of the One Year Period beginning on November 1, 2012 and ending on
October 31, 2013. Up to 50% of such Annual Bonus may be paid by Employer, in
Employer’s sole and absolute discretion, in freely transferable common units of
Employer based upon the VWAP (as calculated by Employer) of such units for the
15 trading days immediately prior to the date of the payment of such bonus.

 

All salary and any Annual Bonus contemplated in this Section 5 are referred to
herein together as the “Compensation”. All payments of Compensation shall be
made in cash (or units as provided in the last sentence of the immediately
preceding paragraph) and shall be subject to applicable deductions, and to
payroll and withholding taxes as required by law (with any deduction or
withholding in respect of payments in units to be made by reducing, if possible,
the number of units otherwise payable to Employee).

 

The foregoing provisions of this Section 5 set forth all payments of any kind or
character required to be made to Employee by Employer or its Affiliates.

 

6.           At Will Employment.

 

(i)           Effect of Termination.  Employee’s employment is AT WILL and may
be terminated by Employer at any time, for any reason or no reason, such
termination to be effective 45 days following written notice thereof by Employer
to Employee. In the event that Employee’s employment ceases, the Employee shall
be entitled to receive only: any Compensation earned and not yet paid through
the date of termination and accrued PTO time; provided, however, that if both:
(x) Employer terminates the employment of Employee without Cause (as defined in
the Prior Agreement); and (y) Employee has not given a Job Search Notice (as
defined below), then Employee shall be entitled to a one time payment equal to a
pro rata share of the Annual Bonus, if any, that would be payable on the
December 31 immediately following the One Year Period in which such termination
occurred, determined by dividing: (x) the number of full calendar weeks that
Employee has been employed during such One Year Period through the last day of
employment, by (y) 52. For example: If the employment of Employee is terminated
by Employer without Cause on August 31, 2013, then Employee would be entitled to
a payment calculated as follows: Annual Bonus multiplied by (43 divided by 52),
such payment to be made on December 31, 2013.

 

(ii)           No Other Rights of Employee.  In the event of the cessation of
the employment of the Employee for any reason or no reason, the Employee shall
cease to have any right to Compensation or any other payment or consideration
(including but not limited to any severance payment) other than those payments
expressly set forth in Section 6(i) and Section 11(xi).

 

3

 



(iii)           Resignation.  Employee may resign from his employment hereunder
(but will remain subject to Sections 1, 6, 8, 9, 10 and 11 hereof). Employee
will provide not less than forty five (45) days prior written notice to Employer
of any such resignation.

 

7.           Representations and Warranties.  Employee represents as follows:

 

i)           To the best of his knowledge, he is not a party to, or involved in,
or under investigation in, any pending or threatened litigation, proceeding or
investigation of any governmental body or authority or any private person,
corporation or other entity (other than proceedings and other matters arising in
the course of Employee’s employment with the Employer and its affiliates).

 

ii)           Employee has never been suspended, censured or otherwise subjected
to any disciplinary action or other proceeding by any State, other governmental
entities, agencies or self-regulatory organizations.

 

iii)           Employee is not subject to any employment agreement, restrictive
covenant or other contract or other restriction whatsoever which would be
breached or violated by entering into or performing his duties under this
Agreement or that would cause him to not be able fully to fulfill his duties
under this Agreement.

 

8.           Confidential Information.  During the Term and at all times
thereafter, Employee shall hold in a fiduciary capacity for the benefit of the
Employer, Enterprises, the GP and each of their respective Affiliates (all of
the foregoing, collectively, the “Designated Entities”) all secret or
confidential information, knowledge or data (collectively, “Confidential
Information”), including without limitation trade secrets, investments,
contemplated investments, business opportunities, business proposals, plans,
identity of investors, valuation models, investment performance, and
methodologies, relating to the business of the Designated Entities and their
respective businesses: (i) obtained by Employee during Employee’s employment
under the Prior Agreement or hereunder and (ii) not otherwise in the public
domain. Employee shall not, without the prior written consent of Employer (which
may be granted or withheld in its sole and absolute discretion), use, or
communicate or divulge any Confidential Information, or any related knowledge or
data to anyone other than the Designated Entities and those designated by
Employer, except to the extent compelled pursuant to the order of a court or
other body having jurisdiction over such matter or based upon the advice of his
counsel that such disclosure is legally required; provided, however, that
Employee will assist the Designated Entities, at their expense, in obtaining a
protective order, other appropriate remedy or other reliable assurance that
confidential treatment will be accorded such information so disclosed pursuant
to the terms of this Agreement.

 

All processes, technologies, investments, contemplated investments, business
opportunities, valuation models and methodologies, and inventions (collectively,
“Inventions”), including without limitation new contributions, improvements,
ideas, business plans, discoveries, trademarks and trade names, conceived,
developed, invented, made or found by Employee, alone or with others, during the
Term, whether or not patentable and whether or not on the time of the Designated
Entities or with the use of their facilities or materials, shall be the property
of the applicable Designated Entity and shall be promptly and fully disclosed by
Employee to such Designated Entity upon request. Employee shall perform all
necessary acts (including, without limitation, executing and delivering any
confirmatory assignments, documents, or instruments requested by the Designated
Entities) to vest title to any such Invention in any such person and to enable
such person and the Designated Entities, at such Designated Entities’ expense,
to secure and maintain domestic and/or foreign patents or any other rights for
such Inventions.

 

4

 



Without limiting anything contained above, Employee agrees and acknowledges that
all personal and not otherwise public information about the Designated Entities,
including, without limitation, their respective investments, investors,
transactions, historical performance, or otherwise regarding or concerning Carl
Icahn, Mr. Icahn’s family and employees of the Designated Entities, shall
constitute Confidential Information for purposes of this Agreement. In no event
shall Employee during or after his employment hereunder, disparage Mr. Icahn,
Mr. Icahn’s family or the Designated Entities, or any of their respective
officers, directors or employees.

 

Employee further agrees not to write a book or article about the Designated
Entities, Mr. Icahn, his family members or any of the respective Affiliates of
any of the foregoing, in any media and not to publish or cause to be published
in any media, any Confidential Information, and further agrees to keep
confidential and not to disclose to any third party, including, but not limited
to, newspapers, authors, publicists, journalists, bloggers, gossip columnists,
producers, directors, script writers, media personalities, and the like, in any
and all media or communication methods, any Confidential Information.

 

In furtherance of the foregoing, the Employee agrees that following the first to
occur of: (i) the Notice Date; or (ii) the cessation of his employment
hereunder, the sole and only statements he will make about or concerning any or
all of: Mr. Icahn, his family members and the Designated Entities, or any of the
respective Affiliates of any of the foregoing, is to acknowledge that he is or
was employed by Employer; provided that on or after the Notice Date, Employee
may thereafter disclose the titles and responsibilities applicable to his
employment hereunder, it being understood and agreed that if Employee resigns,
then he shall only be permitted to make such disclosure if such resignation is
made in compliance with the terms of this Agreement. “Notice Date” means the
first to occur of: (x) date on which Employee gives to Employer either a Job
Search Notice, or written notice of Employee’s resignation of his employment
under this Agreement; or (y) the date that Employer gives to Employee written
notice of the termination of the employment of Employee under this Agreement.

 

In the event of any dispute under this Agreement regarding an allegation by
Employee or Employer of a breach of this Agreement, Employee may disclose in any
complaint, answer or in legal documents necessary for such litigation, the terms
of this Agreement and the facts constituting and relating to such alleged
breach, to the extent such disclosure is necessary or appropriate in order to
assert or defend against any allegation of, such breach in a court of law.

 

9.           Full Time Employment.  Employee agrees that he will not during the
Term of his employment hereunder: (i) other than the “Employee” under this
Agreement, provide services as an employee or consultant of any person, or
engage as an owner of any person, or participate in any similar activity,
whether or not in connection with an enterprise conducted for profit (any of the
foregoing, a “Different Position”); or (ii) pursue or negotiate to obtain any
Different Position; provided that Employee may take an action prohibited by
clause (ii) if he first discloses to the Chairman of the Board of Directors of
Employer in writing that he will take such action (a “Job Search Notice”).

 

5

 



From the date hereof and through a period ending 1 year following the last day
of his employment under this Agreement, Employee will not employ or entice away
or attempt to employ or entice away from any Designated Entities or any of their
respective Affiliates, any person, known by Employee, after reasonable inquiry
made by Employee, to be an employee of any such person, entity, business or
venture, within the prior 90 days.

 

10.           Remedy for Breach.   The Employee acknowledges and agrees that Mr.
Icahn and the Designated Entities have a worldwide reputation and operate on a
worldwide basis and that the scope of Sections 8 and 9 will and are intended to
prohibit his activities as set forth above throughout the world. The Employee
acknowledges and agrees that the provisions of Sections 8 and 9 are fair and
reasonable and necessary to protect the business, reputation, goodwill and
franchise of Mr. Icahn and the Designated Entities and all other persons
referred to therein. Employee acknowledges that such provisions are not unduly
burdensome and that, in light of the significant compensation of Employee,
Employee is voluntarily entering into this Agreement and is well able to comply
with its provisions without hardship. Employee further acknowledges that Mr.
Icahn, his family and estate and the Designated Entities will be irreparably
harmed if such terms are not specifically enforced. Accordingly, Employee agrees
that, in addition to any other relief to which Mr. Icahn, his family and estate
and the Designated Entities may be entitled, including claims for damages, all
such persons and entities shall be entitled to seek and obtain injunctive relief
(without the requirement of any bond) from a court of competent jurisdiction for
the purpose of restraining Employee from an actual or threatened breach of
Sections 8 or 9.

 

11.           Miscellaneous.

 

i)           Affiliate.  For purposes of this Agreement the term “Affiliate” (or
a person or entity “Affiliated” with another person or entity) and “control”
(including the terms “controlling,” “controlled by” and “under common control
with”) shall have the meanings set forth in Rule 405 of Regulation C of the
Securities Act of 1933, as amended. References in this agreement to a “person”
shall be deemed to include references to natural persons and entities, and
references to “entities” shall be deemed to include “persons.”

 

ii)           Entire Agreement.  This Agreement supersedes any and all existing
negotiations, discussions, agreements, arrangements or understandings of any
kind or character, oral or written, between or on or behalf of either Employee
and/or Employer (or any of its Affiliates) relating to the subject matter
hereof. Employee agrees, represents, warrants and acknowledges that Employee is
not entitled to and will not claim or seek, any other payments, compensation,
bonus, consideration, or benefits from any of the Employer or its Affiliates
except as expressly provided for herein.

 

iii)           Amendments and Waivers.  No provisions of this Agreement may be
amended, modified, waived or discharged except as agreed to in writing by
Employee and Employer. The failure of a party to insist upon strict adherence to
any term or provision of this Agreement on any occasion shall not be considered
a waiver thereof or deprive that party of the right thereafter to insist upon
strict adherence to that term or provision or any other term or provision of
this Agreement.

 

6

 



iv)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York applicable to agreements
made and/or to be performed in that State, without regard to any choice of law
provisions thereof. All disputes arising out of or related to this Agreement
shall be submitted to the state and federal courts of New York, and each party
irrevocably consents to such personal jurisdiction and waives all objections
thereto, but does so only for the purposes of this Agreement.

 

v)           Severability.  If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.

 

vi)           Judicial Modification.  If any court or arbitrator determines that
any of the covenants in Sections 8 or 9, or any part of any of them, is invalid
or unenforceable, the remainder of such covenants and parts thereof shall not
thereby be affected and shall be given full effect, without regard to the
invalid portion. If any court or arbitrator determines that any of such
covenants, or any part thereof, is invalid or unenforceable because of the
geographic or temporal scope of such provision, such court or arbitrator shall
reduce such scope to the extent necessary to make such covenants valid and
enforceable and Employee will enter into such agreement with Employer and the
other Designated Entities as may be requested by them in order to reduce the
scope of such provisions so that such provisions will be valid and enforceable
to the maximum extent possible.

 

vii)           Successors; Binding Agreement.  This Agreement shall inure to the
benefit of and be binding upon the successors and assigns of the Employer.
Employee may not sell, convey, assign, transfer or otherwise dispose of,
directly or indirectly, any of the rights, claims, powers or interest
established hereunder other than with the prior written consent (which may be
granted or withheld in their sole and absolute discretion) of the Employer,
provided that the same may, upon the death of Employee, be transferred by will
or intestate succession, to his estate, executors, administrators or heirs,
whose rights therein shall for all purposes be deemed subject to the terms of
this Agreement. The Designated Entities, Mr. Icahn, his family members, and the
respective Affiliates of any of the foregoing, are express third-party
beneficiaries of this Agreement and are entitled to enforce the terms hereof.

 

viii)           Taxes.  All payments to Employee shall be subject to applicable
deductions, payroll and withholdings taxes, as required by law.

 

ix)           Personal Liability.  The liability, obligations and duties under
this Agreement: (A) shall only be liabilities, obligations and duties of
Employee and Employer; and (B) are not personal liabilities, obligations and
duties of Mr. Icahn and Mr. Icahn shall have no personal liability under, with
respect to or arising out of this Agreement.

 

x)           Survival.  This Agreement and all of the provisions hereof (other
than Sections 1, 6, 8, 9, 10 and 11 which shall survive the termination of the
employment of Employee hereunder) shall terminate upon Employee ceasing to be an
employee of Employer for any reason.

 

xi)           Indemnification. The Employer shall provide indemnification and
advances for expenses to Employee in accordance with, and subject to, the terms
set forth in Section 6.15 of the Amended and Restated Agreement of Limited
Partnership of the Employer in effect as of the date hereof (the “Partnership
Agreement”).

 

7

 



12.           Policies.

 

Employee shall follow all policies and procedures and compliance manuals adopted
by or in respect of any or all of the Employer, including, without limitation,
those applicable to investments by employees.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first written above.

 

  EMPLOYEE   /s/ Daniel A. Ninivaggi   Daniel A. Ninivaggi   ICAHN ENTERPRISES,
L.P.   By: Icahn Enterprises G.P. Inc., its     general partner              
By: /s/ Carl C. Icahn     Name: Carl C. Icahn     Title:   Chairman of the Board

 

 

[Signature page to Employment Agreement of Daniel A. Ninivaggi. Term: At will;
Compensation Through October 31, 2012: (i) Salary at the rate of $650,000 per
year beginning on the date of this Agreement; and (ii) bonus of $542,666;
Compensation beginning November 1, 2012: (i) Salary at rate of $1.3 million for
per year; and (ii) discretionary bonus; No Non Compete; Severance: No Severance;
pro rata bonus if terminated without Cause; Prior Agreement: Prior Agreement and
Options terminate immediately.]

 

8

